Citation Nr: 1747641	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 12, 2012, and in excess of 50 percent from June 12, 2012 to the present day, for a service-connected acquired psychiatric disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected disability of left wrist degenerative joint disease (DJD), claimed as carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from May 1978 to December 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a September 2016 Board decision, these matters and a service-connection claim for a right wrist disability, were remanded for further evidentiary development.  Subsequently, in an October 2016 rating decision, the RO granted the Veteran's claim for service connection for right wrist DJD and awarded an initial rating of 10 percent disabling, effective October 22, 2010.  That award represents a full grant of the benefits sought with respect to the claim for service connection.  As such, and since the Veteran has not expressed any disagreement with that rating action, no such matter is before the Board for consideration.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has been consistently manifested throughout the entire appeal period by occupational social impairment with reduced reliability and productivity due to symptoms of anxiety, disturbance of motivation or mood, difficulty in establishing and maintaining effective work relationships, irritability, anger, impaired memory, sleep disturbance, occasional panic attacks, and flattened affect.  

2.  The Veteran's left wrist has displayed palmar flexion greater than zero degrees and dorsiflexion greater than 15 degrees, and motion and use that is painful, limited, and affected by fatigability, with no evidence of ankylosis or incapacitating exacerbations.

CONCLUSIONS OF LAW

1.  The criteria for an the assignment of an initial 50 percent disability rating, but no greater, for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  The criteria for an initial rating in excess of 10 percent disabling for left wrist DJD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b); 38 C.F.R. 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the September 2016 Board remand, the RO contacted the Veteran twice via mail, which was returned as undeliverable, and later by telephone to provide an opportunity to identify private treatment records relevant to her claims.  In October 2016, the Veteran stated that all private treatment records had been submitted upon initiation of the claim. 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

I.  Acquired Psychiatric Disorder 

The Veteran's service-connected acquired psychiatric disorder is currently evaluated as 30 percent disabling from November 10, 2010, to June 11, 2012, and in excess of 50 percent from June 12, 2012, under Diagnostic Code 9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413. 

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Turning to the evidence of record during the period from November 10, 2010, to June 11, 2012, the Veteran first underwent a VA mental health examination in February 2011.  Symptoms recorded were panic attacks, social anxiety, very passive suicidal thoughts, interpersonal work issues with male employees, and surfacing emotions from past military sexual trauma.  The examiner diagnosed depression not otherwise specified (NOS), anxiety NOS with social anxiety features, personality disorder NOS with borderline personality traits, and a follow-up post-traumatic stress disorder (PTSD) evaluation was recommended.  The examiner determined there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms, but with generally satisfactory functioning.  Ultimately, the examiner found that the Veteran's symptoms were a result of a personality disorder and childhood/substance abuse preexisting service.  
The Veteran also began private individual psychotherapy in early 2011.  Sessions centered largely on workplace issues, especially interpersonal conflicts with male supervisors, and family stresses.  The Veteran had recently shared her military sexual trauma with a theology class and dealt with increased distress from disclosing the experiences.  She was prescribed anti-anxiety medication and later, anti-depressants.

An April 2011 VA treatment record noted that the Veteran would "implode every 2-3 years at work" and was seeking help with her trust issues and with working under male supervisors.  

From May to November 2011, the Veteran sought counseling at a local Veteran Center on fourteen occasions, where treatment largely centered on anxiety she was experiencing in the workplace.  The Veteran was working for a police department and was exposed to cases of childhood and sexual abuse regularly.  It was suggested that she discontinue working on such cases to avoid continued distress and emotional strain.

The Veteran underwent a VA PTSD examination in June 2011.  She was found not to meet the full diagnostic criteria for a PTSD diagnosis, but was diagnosed with anxiety disorder NOS with PTSD symptomatology, related to her military service.  Distress was manifested mostly in sleep disturbance, numbness, jumpiness, avoidance, and issues in the workplace.  The examiner determined that the Veteran's social and occupational functioning had been moderately impaired due to her anger.  Subsequently, service connection for anxiety disorder NOS with PTSD symptomatology was granted at 30 percent disabling, effective November 10, 2010.

In the Veteran's August 2011 Notice of Disagreement, the Veteran argued that her symptoms had been minimized by the June 2011 examiner and that the report did not fully reflect the severity and manifestations of her disorder.

The Veteran Center counselor submitted a statement to the Veteran's police department employer in August 2011 noting that it would be detrimental to her mental health and well-being to be exposed to victim/perpetrator content.  In November 2011, the Veteran's employer sent her a letter indicating that she would be terminated from her position because she could not perform her job without such exposure.

In an application for a total disability rating based on individual unemployability (TDIU) received in March 2012, the Veteran stated that since discharge from service, she changed jobs every two to three years due to inexplicable mood changes, anxiety attacks, attitudes toward men due to mistrust, unexpected flashbacks leading to unreliability, and inability to retain/remember important complex information.   

The Veteran's private therapist submitted a statement in April 2012 detailing the Veteran's treatment over the previous year and a half.  She stated that the Veteran suffered from recurrent and intrusive recollections and dreams, and intense psychological distress from exposure to events similar to her military trauma, which made working for the police department impossible.  She further noted that the Veteran has persistent avoidance of anything associated with past abuse, including dissociation from feelings, restricted range of affect, and a pre-shortened sense of a future.  She concluded that the Veteran has poor focus, hypervigilance, and an exaggerated startle response that would impact her job performance.

The Veteran underwent another VA mental health evaluation in June 2012 where ongoing symptoms were noted as suspiciousness, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and occasional hopelessness.  Diagnoses of anxiety NOS with PTSD symptoms and personality disorder NOS with paranoid and borderline features were made.  It was determined that the Veteran's disorder manifested in occupational and social impairment with reduced reliability and productivity.  Subsequently, a 50 percent disability rating was granted, effective June 11, 2012, the date of the examination.

Turning to the evidence relevant from June 11, 2012, the Veteran continued to be prescribed anti-anxiety and anti-depression medications and to be monitored by VA clinicians.  
In October 2016, she underwent another VA mental health evaluation at which she was diagnosed with other specified trauma- and stressor-related disorder (representing a change in nomenclature from anxiety disorder NOS with PTSD symptoms), and unspecified personality disorder.  Symptoms noted were anxiety, irritability, unpleasant dreams, emotional reactivity to men, avoidance of thoughts, difficulty trusting men, self-blame, depression, decreased interest in activities, intermittent feelings of worthlessness, and difficulty interacting with authority figures.  The examiner determined that the Veteran's symptoms manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.   

It is apparent from VA and private treatment records, clinicians' opinions, VA examinations, and her lay statements that the Veteran consistently suffered throughout the entire appeal period from symptoms of anxiety, disturbance of motivation or mood, difficulty in establishing and maintaining effective work relationships, irritability, anger, impaired memory, sleep disturbance, occasional panic attacks, and flattened affect.  These symptoms most closely approximate a 50 percent disability rating.  The totality of the evidence suggests that an initial 50 percent disability rating is warranted from November 10, 2010.

The Veteran has maintained some healthy family and social relationships and does not manifest symptoms of obsessional rituals, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or the inability to function independently.  Although the Veteran at times earlier during the appeal period described "fleeting" passive thoughts of suicide, it is not shown by the record that the frequency, duration and severity of such thoughts caused social and occupational impairment in most areas, more closely approximating a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) ("VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment).  Indeed, the Veteran has specifically denied thoughts of suicide or suicidal ideation at the June 2012 VA examination, on an April 30, 2015 VA phone consult, and at the October 2016 VA examination.  At the October 2016 VA examination, she noted she had been working as a legal assistant for the past seven months, and previously worked as a medical supply clerk.  Although she indicated not having close friends, she stated she has good relationships with her husband of 30 years and her mother, and she has "really good" relationships with her four children.  As noted above, the October 2016 VA examiner determined that the Veteran's symptoms manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.   As such, a disability rating greater than 50 percent is not merited at any time throughout the appeal period.

II.  Left Wrist Disability

Degenerative arthritis is rated under Diagnostic Code 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 
The Veteran's left wrist DJD disability is rated under Diagnostic Code 5215, which provides for a maximum assignment of a 10 percent rating for limitation of motion of the wrist.  38 C.F.R. § 4.71a, DC 5215. 

Under DC 5215, a 10 percent rating may be assigned for palmar flexion limited in line with forearm (essentially zero degrees) or for dorsiflexion less than 15 degrees.  Id.

Under DC 5214, higher ratings are available only when there is ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Id.  Under 38 C.F.R. § 4.59, functional loss due to painful motion may be rated to at least the minimum compensable rating for a particular joint.  38 C.F.R. § 4.59.

At a March 2011 VA x-ray examination, it was observed that the bones of the Veteran's left wrist were demineralized with mild degenerative changes at the scaphoid-trapezium articulation and first carpometacarpal joint.  The Veteran reported that she had previously been diagnosed with carpal tunnel syndrome and that she wears braces on her wrists at night.  No nerve conduction or electromyogram tests were conducted but both the Tinel's sign and Phalen's maneuver were negative for carpal tunnel syndrome.

At an April 2012 VA examination, the Veteran exhibited 80 degrees or greater palmar flexion with objective evidence of painful motion at zero degrees, and 70 degrees or greater dorsiflexion with no evidence of painful motion.  No ankylosis was found.  The Veteran reported that her work at the police department required extensive typing that hurt her wrists.  She estimated that she could comfortably do two hours of typing and noted that she wore braces when typing.

A VA x-ray examination was done in August 2013 which indicated diffuse bony demineralization of the left hand and wrist.  

Another VA examination was conducted in October 2016 which indicated abnormal range of motion with palmar flexion to 70 degrees and dorsiflexion to 60 degrees.  No pain was observed upon examination, weight-bearing, or palpation; no crepitus was seen; and no ankylosis was found.  New x-ray examinations were not conducted.

An additional VA examination done in December 2016 indicated normal range of motion with palmar flexion to 80 degrees and dorsiflexion to 70 degrees.  Pain and range of motion were identical during active and passive range of motion.  No pain was noted upon weight-bearing and non-weight-bearing.  No ankylosis was observed.  The Veteran denied experiencing left wrist flare-ups.  The examiner determined there was no current left wrist condition.  New x-ray examinations were not conducted.  The Board notes that range of motion testing was consistent with the requirements of 38 C.F.R. § 4.59 and the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

As included above, the criteria for limited motion of the wrist do not contemplate a rating higher than 10 percent.  Regarding palmar flexion, the criteria require essentially 0 degrees (in line with forearm).  Here, palmar flexion was 80 degrees or greater in April 2012, 70 degrees in October 2016, and 80 degrees in December 2016.  Thus, the criteria for a 10 percent rating for palmar flexion are not met.  Regarding dorsiflexion, the criteria require less than 15 degrees.  The measurement was 70 degrees or greater in April 2012, 60 degrees in October 2016, and 70 degrees in December 2016.  Accordingly, a preponderance of the evidence is against a higher rating on the basis of limited motion. 

Regarding ankylosis, the evidence is decidedly against the presence of ankylosis at any time during the appeal.  There are no findings approximating complete bony fixation of the joint.  Accordingly, a preponderance of the evidence is against a higher rating on the basis of ankylosis. 

As degenerative arthritis of the wrist has been established by x-ray findings, but no incapacitating exacerbations have been noted, the preponderance of the evidence is against a higher rating on the basis of DC 5003.  

The Veteran's disability is manifested by motion and use of the wrist that is painful and limited and affected by fatigability when doing certain tasks such as typing.  A higher rating is unavailable under Deluca, as a 10 percent evaluation is the highest schedular evaluation for limitation of motion under Diagnostic Code 5215, in the absence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85   (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion and a higher rating requires ankylosis, it is not necessary to consider whether 38 C.F.R. Â§ 4.40  and 4.45 are applicable).

To the extent the Veteran has argued that a separate compensable rating should be awarded for left wrist carpal tunnel syndrome, such has not been shown to exist to a compensable degree upon examination at any time during the appeal period.

Based on the foregoing, a 10 percent rating is warranted throughout the appeal period.



III.  Other Considerations

As a final matter, the Board observes that entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO in an October 2012 rating decision.  The Veteran did not appeal that determination.  The Board finds that no further action with respect to this claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is required at this time, as the evidence of record establishes that the Veteran is working.  See the October 2016 VA examiner's report.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the denied claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

An initial disability rating of 50 percent, but no higher, for an acquired psychiatric disorder is granted. 

An initial rating in excess of 10 percent for left wrist degenerative joint disease is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


